Citation Nr: 0518284	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for headaches, to 
include migraine headaches.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Paget's disease.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in May 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In December 
2003, the Board remanded the claims now on appeal to the 
Appeals Management Center (AMC).  The claims return following 
additional development.

In October 2002, the veteran submitted claims for service 
connection for tinea versicolor and for an increased 
evaluation for his service-connected thigh wound.   The 
veteran did not report for scheduled VA examination.  The 
claims were denied.  The claims files do not reflect that the 
veteran has sought to appeal that decision.  Those claims are 
not before the Board at this time.  

The Board notes that the veteran initially requested a 
personal hearing in May 2002.  The veteran, through a 
statement written by his representative, canceled his request 
for a personal hearing in July 2002.  The veteran has been 
afforded due process as to his right to request a hearing, 
and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims on appeal, all 
identified evidence relevant to the claims has been sought, 
the veteran has been afforded VA examination and opinion and 
has been notified of the complete text of the regulation 
which sets forth VA's duties to him with regard to this 
appeal, and all statutory duties to the veteran have been 
met.  

2.  The medical opinions of record establish that the 
veteran's hepatitis C is due to intravenous drug abuse.

3.  The medical opinions of record establish that the veteran 
does not have a headache disorder which was first manifested 
in service or which is etiologically due to or exacerbated by 
service-connected PTSD.

4.  An October 1990 rating decision which denied service 
connection for diagnosed Paget's disease was not appealed, 
and became final.

5.  A May 1996 rating decision which denied a claim of 
entitlement to service connection for Paget's disease, 
claimed as a result of exposure to herbicides, was not 
appealed, and became final.

6.  The additional statements from the veteran obtained since 
the prior rating decisions reiterating his belief that 
Paget's disease must be related to his service are not new, 
since such assertions were of record at the time of the prior 
decisions, and clinical records obtained since the October 
1990 and May 1996 rating decisions reflect that the veteran 
continues to be treated for Paget's disease, but do not 
reveal any link between that disorder and the veteran's 
service or any incident of such service; the additional 
evidence does not bear directly and substantially upon the 
merits of the claim for service connection for PTSD, is 
cumulative and redundant, and need not be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2004).

2.  The criteria for an award of service connection for 
headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2004).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for Paget's 
disease, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for service connection for hepatitis C was submitted in 
September 2000, shortly before enactment of the VCAA, but no 
decision was rendered prior to enactment of the VCAA.  The 
VCAA applies to this claim, and to the claim of entitlement 
to service connection for headaches, which has been reopened, 
but the determination as to whether new and material evidence 
has been submitted to reopen the claim for service connection 
for Paget's disease 


must be considered under the regulations applicable to that 
determination.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Third, the 
RO must inform the claimant of the information and evidence 
the claimant is expected to provide.  Id.  Finally, the RO 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
By a letter issued in June 2001, the RO advised the veteran 
of the enactment of the VCAA and of the general provisions of 
that act.  The letter specifically advised the veteran of the 
criteria for service connection, including the evidence 
necessary to substantiate the claim for service connection 
for hepatitis C.  The letter also advised the veteran of the 
previous denials of service connection for Paget's disease 
and for headaches, and set out the criteria for new and 
material evidence.  The letter advised the veteran of his 
responsibility to identify or submit evidence, and advised 
the veteran that he had up to one year to submit evidence.  

The September 2002 statement of the case (SOC) advised the 
veteran of the provisions of the VCAA and provided the full 
text of 38 C.F.R. § 3.159 as revised to implement the VCAA.  
The SOC advised the veteran of the criteria for service 
connection, including provisions regarding chronicity and 
continuity following service.  The SOC also explained that 
evidence obtained since the May 1996 rating decision which 
denied entitlement to service connection for Paget's disease 
as secondary to exposure to herbicides was not material as 
the evidence related solely to the current status of that 
disorder, but did not relate the current status of the 
disorder to the veteran's service. 

A supplemental statement of the case (SSOC) was issued in 
October 2002 after additional evidence related to the 
veteran's claim for service connection for hepatitis C was 
received.  Thereafter, the Board's December 2003 Remand 
provided the veteran with further information about the 
evidence required to substantiate the claims or to constitute 
new and material evidence to reopen the claim for service 
connection for Paget's disease.

In March 2004, the AMC issued a letter specifically advising 
the veteran of the status of the claims, the duties to assist 
and notify the veteran under the VCAA, and the evidence 
required to substantiate his claims.  The letter again 
advised the veteran of the definition of new and material 
evidence, as applicable to his claim, and advised the veteran 
that VA examination had been scheduled.  The letter also 
advised the veteran that he was being afforded the 
opportunity to submit or identify additional evidence, and 
provided instructions and forms for authorization of release 
of information.  The letter advised the veteran that he had 
up to one year to submit or identify additional evidence.  In 
December 2004, a final SSOC was issued after the veteran's VA 
examination.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant.  The veteran has been provided with 
notice of the provisions of 38 C.F.R. § 3.159.  The Board is 
not precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant have satisfied 
the duty to notify the veteran of applicable law and 
regulations and of the evidence required to substantiate the 
claims.  The notifications clearly advised the appellant to 
identify or submit any relevant evidence, and the appellant 
was afforded VA examinations, submitted statements, and 
requested a hearing before the Board.  The content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and notice of the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA.  

To the extent that there is any notice requirement or duty to 
the veteran which has not been technically satisfied during 
the nine years of the pendency of this claim, it is the 
Board's opinion that no remaining technical defect in the 
attempt to comply with the VCAA would be prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. 
App. Apr. 14, 2005).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind 


adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Law and regulations governing claims for service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic disease of the 
nervous system, may be presumed to have been incurred during 
service if the chronic disorder becomes disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Factual background

The veteran's service medical records reflect that he 
sustained a shell fragment wound of the right posterior 
thigh, Muscle Group XIII.  In April 1968, the veteran 
complained of continued pain in the right thigh and back 
following a gunshot wound was incurred in late February 1968.  
The April 1968 clinical record states that all prior records 
of the treatment of the gunshot wound had been lost.  The 
veteran's service clinical records are devoid of complaints 
of headaches or diagnosis of any liver or bone disease.  The 
veteran's separation examination, conducted in November 1968, 
discloses that a mild curvature of the spine, diagnosed as 
scoliosis, was noted on radiologic examination conducted in 
October 1968.

On VA examination conducted in September 1974, there was an 
8-inch diagonal scar over the right lateral thigh.  
Radiologic examination disclosed no metallic fragments in the 
soft tissue and disclosed no bone injury.

On VA examination conducted in March 1969, the veteran 
provided a history of pain in the back, with no findings of 
abnormality.  Radiologic examination disclosed scoliosis of 
the dorsal spine to the right, mild degree.  The reports of 
VA examinations conducted in September 1974, January 1975, 
and March 1981 are likewise devoid of complaints of headache, 
abdominal problems, shoulder pain, or any diagnosis of 
neurological, liver, or bone disorder.

The report of a private hospitalization in June 1985 through 
July 1985 reflects that the veteran reported using alcohol 
and drugs while in Vietnam and thereafter.  The veteran 
reported that his drug of choice was cocaine, which he was 
using intravenously.  Subsequent private and VA treatment 
records reflect a report or history of continuing intravenous 
drug abuse, as well as treatment for psychiatric disorders, 
variously diagnosed, including PTSD.  Examination of the 
veteran's urine in February 2003 disclosed cocaine and 
opiates.  A diagnosis of cocaine abuse, with possible 
cocaine-induced psychosis, was assigned on VA hospitalization 
in March 2003.  

Clinical records dated in 1996 reflect that laboratory 
examination of the veteran's blood conducted in conjunction 
with preparation for a colonoscopy identified 


hepatitis C.  A May 1996 outpatient clinical record noted 
assignment of a diagnosis of intravenous drug abuse-related 
hepatitis C with alcohol consumption.

In a June 2001 letter, the RO requested that the veteran 
provide information about exposure to risk factors for 
hepatitis C.  The veteran did not respond to this letter.

On VA examination conducted in February 2002, the veteran 
reported a history of exposure to blood from wounded soldiers 
in Vietnam.  He denied multiple sexual partners.  He denied 
intravenous drug use.  He reported that he was diagnosed with 
hepatitis C in 1971.  The examiner noted that the veteran's 
clinical records disclosed intravenous drug use, and 
concluded that the veteran's past intravenous drug use was 
the likely etiology of his hepatitis C.

The veteran sought improved pain control for headaches in 
2002.  VA evaluation, including an electroencephalogram 
(EEG), was interpreted as normal.  The provider concluded 
that the headaches were tension headaches.

1.  Claim for service connection for hepatitis C

Since the records of the veteran's gunshot wound in service 
have been lost, it is not possible to determine whether he 
received a transfusion at that time.  However, the veteran's 
post-service records are devoid of any complaint of a liver 
disorder, or of diagnosis or treatment of a liver disorder or 
hepatitis, until 1996.  At that time, more than 20 years had 
elapsed following the veteran's service discharge.  

The veteran stated that he had been told, proximate to his 
service, by the Red Cross, that he could not donate blood.  
The veteran attempted to obtain confirmation from the Red 
Cross that the veteran was advised in 1969 that he could not 
donate blood, but the Red Cross was unable to locate donor 
records corroborating the veteran's statement.  

The report of the February 2002 VA examination notes the 
clear clinical evidence of the veteran's intravenous drug use 
and provides an opinion that the veteran's 


drug use was the source, or etiology, of hepatitis C.  This 
opinion is based on review of the clinical evidence, which 
contradicts the veteran's report that he did not use 
intravenous drugs.  

The veteran has not identified or submitted any evidence 
which is contrary to that opinion, other than his own 
statements.  The veteran can report his symptoms, but his 
statements as to the cause of the current diagnosis of 
hepatitis C must be supported by competent medical evidence, 
not merely allegations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In this case, the veteran has not provided any report of 
symptoms or evidence about the onset or etiology of hepatitis 
C which is inconsistent with the medical opinion of record.  
The veteran, as a lay person, is not competent to offer an 
opinion as to the etiology of hepatitis C.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In particular, the Board 
finds that the credibility of the veteran's report that he 
was exposed to blood of other soldiers in service is not 
credible, especially in light of the veteran's recent 
statements that he did not use intravenous drugs.  Voluminous 
clinical records associated with the claims file reflect a 
history of intravenous drug use.  Therefore, the veteran's 
belief that he incurred hepatitis C as a result of blood 
exposure in service is not probative evidence to support his 
claim.

The unfavorable medical opinion is persuasive evidence 
against the veteran's claim that he incurred hepatitis C in 
service or as a result of exposure in service.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied.   

2.  Entitlement to service connection for headaches

At the time of VA examination conducted in February 2002, the 
veteran reported that he started having headaches in service.  
He reported persistent headaches 


occurring once every two to three months.  He described the 
headaches as in the frontal and posterior portions of the 
head.  He described symptoms of throbbing and pressure.  He 
reported photophobia, phonophobia, and nausea, but no emesis.  
He reported that he took two hydrocodone tablets when he 
started to get a headache, and this would relieve it.  He 
reported no weakness or functional loss with the headaches, 
but did report fatigability.  Neurologic examination was 
normal.  The examiner concluded that the veteran's migraine 
headaches were not caused by his service-connected PTSD, but 
provided an opinion that PTSD could aggravate the headache 
disorder.

In April 2002, the examiner provided an addendum to the March 
2002 neurologic examination report.  The reviewer noted that 
the veteran had a long history of headaches, including 
cluster and migraine headaches and tension headaches.  The 
examiner noted that some of the veteran's hospitalizations 
for treatment of PTSD referenced headaches, but others did 
not.  The veteran reported a decrease in the frequency of 
headaches after use of hydrocodone as part of the treatment 
for symptoms of hepatitis C.  The reviewer found no evidence 
that the veteran's headaches were increased during periods of 
exacerbation of PTSD.

A June 2002 electroencephalogram (EEG) was interpreted as 
normal.  
On VA examination conducted in May 2004, the veteran reported 
that his headache disorder began in service.  He reported 
that headaches he experienced prior to service were different 
in intensity and duration from the headaches he began having 
in service.  He reported that he received morphine shots in 
service for headaches with nausea, vomiting, photophobia, 
phonophobia, and blurred vision.  The veteran reported that 
the headaches were more frequent and more severe following 
service, but had decreased in frequency in the past few 
years.  He described "lighter" headaches that occurred 
almost daily, with tightness around the head, not associated 
with any nausea, vomiting, or the like.  He reported that 
during flashbacks associated with his PTSD, he had headaches 
which were almost seizures at times.  Mental status 
examination disclosed that the veteran was alert and 
oriented.  Gag 


reflex, palate elevation, and motor examination disclosed no 
abnormities.  There was no pronator drift.  Fine motor 
movements were intact.  

The examiner concluded that the veteran had chronic daily 
headache due to tension, and that multiple analgesics were 
contributing factors.  The examiner further stated that it 
was concluded, based on interviewing the veteran, reviewing 
the claims files, and examining the veteran, that "it is at 
least as likely as not that the [veteran's] headaches (sic) 
disability was service onset or related to a service-
connected post-traumatic stress disorder," based on the 
information from the veteran that he had headaches prior to 
service, clinical records reflecting onset of headaches in 
the nineties, the claim for service connection for headaches 
due to exposure to toxins, lack of medical documentation in 
service, and lack of relationship to PTSD.

In an October 2004 addendum, the reviewer noted that the 
veteran reported headaches prior to his service induction, 
suggesting that the onset of the headache disorder was prior 
to military service.  The examiner noted that the veteran had 
reported that his headaches began in service, but the prior 
clinical records and examination reports reflected that the 
veteran's headaches started in the 1990's.  The reviewer 
concluded, after reading the entire VA examination report, 
that the examiner meant to state that it was not likely that 
the veteran's headache disorder was service-related.  

The examiner who conducted the May 2004 VA examination cited 
five bases as the rationale for the conclusion as to the 
likelihood that the veteran has a headache disorder which was 
related to his service or to his service-connected PTSD.  
Those bases included the veteran's report of pre-service 
headaches, the examiner's finding that there were 
discrepancies between the veteran's reports of in-service 
headaches and the post-service examination reports, which 
were devoid of reports of headaches, the lack of 
documentation of treatment for headaches in the service 
medical records, and the lack of relationship between PTSD 
and the veteran's headache disorder.  Each of the bases 
appears unfavorable to the veteran's claim that he incurred a 
headache disorder in service or as a result of service.  

Therefore, the Board agrees with the conclusion of the 
reviewer who provided the October 2004 addendum.  That 
reviewer concluded that the report of the May 2004 VA 
examination should have stated that it was not likely that 
the veteran incurred a headache disorder in service or as a 
result of service-connected PTSD, nor was a headache disorder 
aggravated by service-connected PTSD.  As such, the May 2004 
VA examination report, as well as the October 2004 addendum 
to that report, are unfavorable to the veteran's claim for 
service connection for headaches.

The examiner who conducted VA examination in May 2004 
concluded that, although the veteran reported having onset of 
headaches in service, the post-service examinations did not 
disclose complaints of headaches until in the 1990's.  The 
examiner further noted that there was no confirmation in the 
service medical records that the veteran was treated for 
headaches in service.  These conclusions of the examiner are 
unfavorable to the veteran's claim.

The examiner who conducted the February 2002 VA examination 
concluded that the veteran's migraine headaches were not 
caused by his service-connected PTSD.  This conclusion is 
unfavorable to the veteran's claim for service connection for 
headaches.  

The only evidence favorable to the veteran is the February 
2002 VA opinion that the veteran's service-connected PTSD 
"could" aggravate a headache disorder.  However, the April 
2002 addendum to that report stated that there was no 
evidence that the service-connected PTSD did aggravate the 
veteran's headaches.  The examiner who conducted the May 2004 
VA examination specifically stated a finding that none of the 
veteran's headaches were related to the veteran's PTSD.  The 
preponderance of the medical evidence is against a finding 
that the veteran's service-connected PTSD aggravated a 
headache disorder.

The veteran's headache disorder is not among the listed 
chronic diseases which may be presumed service-connected if 
incurred within an applicable presumptive period, and an 
award of service connection may not be granted based on a 
presumption.  

The medical opinions of record establish that the veteran did 
not first manifest a headache disorder in service, does not 
have a headache disorder which had its onset in service, and 
does not have a headache disorder which is etiologically due 
to or aggravated by service-connected PTSD.  

The preponderance of the medical evidence and opinion is 
against the claim.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim must be denied.   

3.	Whether new and material evidence has been received to 
reopen
       a claim of entitlement to service connection for 
Paget's disease

VA clinical records dated in July 1990 reflect that the 
veteran underwent a biopsy of the proximal left humerus to 
determine whether he had Paget's disease of the left 
shoulder, and that diagnosis was confirmed.  The veteran 
contended that Paget's disease was secondary to use of 
crutches required as the result of a service-connected shell 
fragment wound, right thigh.  By a rating decision issued in 
October 1990, that claim was denied.  By a rating decision 
issued in May 1996, service connection for Paget's disease, 
claimed as a result of exposure to herbicides, was denied.

The clinical records obtained following the May 1996 rating 
decision include VA outpatient clinical records dated from 
November 1995 through June 2003.  These clinical records 
include a February 1996 progress note which reflects that the 
veteran underwent a complete work up for Paget's disease and 
there was no spread.  An August 1996 treatment note reflects 
that the veteran had full range of motion of the left 
shoulder.  August 1996 radiologic examination disclosed 
sclerosis, cortical thickening, and prominent trabeculae 
within the proximal half of the left humerus, consistent with 
Paget's disease, unchanged from previous radiologic 
examination in November 1995.

A January 1997 treatment note reflects that the veteran had 
undergone injections for relief of left shoulder pain.  An 
April 1998 treatment note reflects that the veteran had acute 
onset of impingement in the left shoulder.  A December 1998 
treatment note reflects that the veteran's shoulder was still 
positive for impingement.  Paget's disease, left shoulder, 
was among the diagnoses assigned.  A June 2000 treatment note 
reflects that updated radiologic examination was recommended 
to evaluate the veteran's left shoulder for Paget's disease.  

VA outpatient treatment notes reflect that the veteran 
underwent an acromioplasty of the left shoulder in January 
2003 for treatment of Paget's disease.  

Applicable law and regulations, request to reopen a claim

The Board does not have jurisdiction to consider a 
previously-adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  "Material evidence," at the time prior to August 
2001 when the veteran submitted this claim, was defined as 
evidence that bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  No other 
standard than that articulated in the regulation applies to 
the determination in this case.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Although 38 C.F.R. § 3.156(a) has been amended, the amended 
version is effective only for applications to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 629 
(August 29, 2001).  Thus, it does not apply to this appeal, 
submitted prior to August 2001.

If evidence submitted following the October 1990 or May 1996 
denials of the claim is found to be "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the Board must then 
determine whether the "new" evidence is material to the 
claim at issue, under the standard for determining new and 
material evidence in effect at the time the appellant 
submitted the request to reopen the claim.  Vargas-Gonzalez, 
12 Vet. App. at 327; 38 C.F.R. § 3.156(a) (2000).  The 
credibility of evidence is presumed for the purpose of 
determining whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The veteran's statements as to his belief that Paget's 
disease resulted from use of crutches while he was recovering 
from a gunshot wound are cumulative and redundant, since 
these same assertions were of record at the time of the 
October 1990 rating decision.  The clinical records since the 
October 1990 and May 1996 rating decisions continue to 
reflect that the veteran receives treatment for Paget's 
disease, but the additional clinical records do not link the 
veteran's Paget's disease to his service, or to any incident 
of service, or to a service-connected disorder.  

Since the veteran's Paget's disease had already been 
diagnosed at the time of each of the prior rating decisions, 
the additional evidence is not relevant to any fact not of 
record which might assist to substantiate the claim.  

As such, the Board is unable to find any new and material 
evidence.  The additional evidence does not contribute to a 
more complete picture of the circumstances surrounding the 
incurrence or onset of the disorder, but rather, is 
cumulative of the evidence of record reflecting treatment of 
the disorder, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In the absence of any evidence which would be relevant to the 
claim for service connection, the prior rating decisions 
remain final, and the claim is not reopened.


ORDER

The appeal for service connection for hepatitis C is denied.

The appeal for service connection for headaches is denied.

The appeal to reopen the claim of entitlement to service 
connection for Paget's disease is denied.



	                        
____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


